UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7202


TIMOTHY JOSEPH MCKINNEY,

                      Petitioner – Appellant,

          v.

WARDEN, MCCORMICK CORRECTIONAL INSTITUTION,

                      Respondent – Appellee,

          and

DIRECTOR, SC DEPT. OF CORRECTIONS,

                      Respondent.



Appeal from the United States District Court for the District of
South Carolina, at Florence.     Richard Mark Gergel, District
Judge. (4:11-cv-01471-RMG)


Submitted:   September 11, 2012       Decided:   September 14, 2012


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Timothy Joseph McKinney, Appellant Pro Se. Donald John Zelenka,
Deputy Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Timothy Joseph McKinney seeks to appeal the district

court’s    order     denying      his   Fed.     R.    Civ.    P.    60(b)       motion    for

reconsideration       of    the    district      court’s       order       accepting      the

recommendation of the magistrate judge and denying relief on his

28 U.S.C. § 2254 (2006) petition.                     The order is not appealable

unless    a    circuit     justice      or   judge      issues       a    certificate      of

appealability.       28 U.S.C. § 2253(c)(1)(A) (2006).                      A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                        28 U.S.C. § 2253(c)(2)

(2006).       When the district court denies relief on the merits, a

prisoner       satisfies       this     standard         by      demonstrating            that

reasonable      jurists      would      find      that     the       district       court’s

assessment      of    the     constitutional           claims        is     debatable      or

wrong.     Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003).                         When the district

court denies relief on procedural grounds, the prisoner must

demonstrate      both      that   the    dispositive          procedural         ruling    is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.                Slack, 529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that McKinney has not made the requisite showing.                            Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense     with     oral    argument      because       the       facts   and   legal

                                             2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3